 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00293-APG-NJK
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    ZACKEISSCE HALL,
10                            Defendant.
11

12          Presently before the court is defendant Zackeissce Hall’s Motion to Modify Conditions of

13   Pretrial Release (ECF No. 19), filed on January 22, 2019. The government filed a response (ECF

14   No. 20) on February 4, 2019. Hall did not file a reply. The court has read and considered the

15   parties’ briefs and has determined it does not have sufficient information to decide the motion.

16   Accordingly,

17          IT IS ORDERED that Hall must file a supplemental brief by February 22, 2019,

18   addressing the following topics:

19          •    specific details regarding the nature and extent of the support Hall currently is

20               providing to Quantika Collins and their two children and how the current conditions of

21               release bear on his ability to provide that support;

22          •    specific details regarding the support that Hall is prevented from providing to Collins

23               and their children as a result of his current conditions of release;

24          •    whether Hall is currently employed, and if so, his employer, his position, his work

25               schedule, the amount he is earning, and the amount of financial support he is

26               providing to the children;

27

28
 1         •   an explanation of how Delorise Hall, his grandmother and third-party custodian, will

 2             be able to supervise Hall in accordance with the court-ordered conditions of release if

 3             he is not living with her; and

 4         •   whether Collins consents to having Hall reside with her.

 5         IT IS FURTHER ORDERED that the government may file a supplemental response by

 6   March 1, 2019.

 7

 8         DATED: February 12, 2019

 9

10

11                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
